DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 refers to “the mold cavity” in line 5. This limitation does not correspond to the applicant’s disclosed invention and should be –the second mold cavity—

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 9-11, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et. al., U.S. Pat. Pub.2013/0001756, hereafter Chen.
Regarding claim 1, Chen discloses (Fig. 4A) an apparatus comprising:
a leadframe [311] including a plurality of leads;
an assembly [31a] including a substrate [312]and a plurality of semiconductor die [313], [315], [316] disposed on the substrate [312], the assembly being coupled to the leadframe;
a molding compound [318] that at least partially encapsulates the leadframe and the assembly; and
an inductor [332] having a first terminal [331] and a second terminal [331] (left and right),
the first terminal of the inductor being electrically coupled with a first contact pad of the leadframe [311], the first contact pad being exposed through a mold cavity (cavity between [333] and [318]) defined in the molding compound [333], [318], at least a portion of the first terminal being disposed in the mold cavity (see Fig. 4A),
the second terminal of the inductor being electrically coupled with a second contact pad of the leadframe (see Fig. 4A), and
the leadframe, the assembly and the inductor being arranged in a stacked configuration (see Fig. 4A).
Regarding claim 2, Chen further discloses (Fig. 4A) wherein (there are mold cavities between [333] and [318] on the left side and on the right side):
the mold cavity is a first mold cavity;
the second contact pad is exposed through a second mold cavity defined in the molding compound; and
at least a portion of the second terminal is disposed in the –second-- mold cavity.
Regarding claim 4, Chen further discloses (par. [0035]) wherein the assembly include a multi-chip module.
Regarding claim 7, Chen further discloses (Fig. 4A, par. [0036]) further comprising at least one passive device [315], [316] coupled to the leadframe.
Regarding claim 9, Chen further discloses (par. [0034]) wherein the first terminal of the inductor and the second terminal of the inductor are soldered, respectively, to the first contact pad and the second contact pad.
Regarding claim 10, Chen further discloses (see Fig. 4A) wherein the first terminal [331] of the inductor and the second terminal [331] of the inductor are coupled with a same (top) side of the leadframe [311] to which the assembly [312] is coupled.
Regarding claim 11, Chen further discloses (Fig. 4A) wherein the first terminal of the inductor and the second terminal of the inductor are coupled with an opposite (top) side of the leadframe to which the assembly is coupled (the assembly is coupled to the bottom side of the leadrame [311] on top side of [318]).
Regarding claim 14, Chen discloses (Fig. 4A) an apparatus comprising:
a leadframe [311] including a plurality of leads;
an assembly including a substrate [312] and a plurality of semiconductor die [313], [315], [316] disposed on the substrate, the assembly being coupled to the leadframe;
a molding compound [318] that at least partially encapsulates the leadframe and the assembly; and
an inductor [332] having a first terminal [331] and a second terminal [331],
the first terminal (left) of the inductor being electrically coupled with a first contact pad (left-top)  of the leadframe [311], the first contact pad being exposed through a first mold cavity ( cavity between [333] and [318] on the left) defined in the molding compound, at least a portion of the first terminal being disposed in the first mold cavity,
the second terminal ([331], right) of the inductor being electrically coupled with a second contact pad (top right) of the leadframe [311], the second contact pad being exposed through a second mold cavity defined in the molding compound, at least a portion of the second terminal being disposed in the second mold cavity (second mold cavity between [333] and [318], and
the assembly and the inductor each being disposed on a same side (top) of the leadframe [311].
Regarding claim 16, Chen further discloses (Fig. 4A, par. [0036]) further comprising at least one passive device [315], [316] coupled to the leadframe.
Regarding claim 18, Chen discloses (Fig. 4A) an apparatus comprising:
a leadframe [311] including a plurality of leads;
an assembly including a substrate [312]and a plurality of semiconductor die [315],[316] disposed on the substrate, the assembly being coupled to the leadframe;
a molding compound [318] that at least partially encapsulates the leadframe and the assembly; and
an inductor  [332] having a first terminal [331] and a second terminal [331]( left and right),
the first terminal of the inductor being electrically coupled with a first contact pad of the leadframe [311], the first contact pad being exposed through a first mold cavity defined in the molding compound (cavity between  (333] and [318] on the left side), at least a portion of the first terminal being disposed in the first mold cavity,
the second terminal  [331] of the inductor being electrically coupled with a second contact pad of the leadframe, the second contact pad being exposed through a second mold cavity (cavity between  (333] and [318] on the right side),  defined in the molding compound, at least a portion of the second terminal being disposed in the second mold cavity, and
the assembly [312]-[313], [315-316] and the inductor [332] each being disposed on opposite sides of the leadframe (the top side of [311] that contacts the inductor [331]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-6, 13, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et. al., U.S. Pat. Pub.2013/0001756, hereafter Chen.
Regarding claims 3, 17, and 20 Chen discloses everything as applied above. Chen further discloses, in a different embodiment (Fig. 7, par. [0048]) wherein the substrate includes a ceramic substrate [705].
It would have been obvious to one having ordinary skill in the art to use ceramic instead of PCB in Chen, as taught in a different embodiment, because ceramic is an excellent heat conductor, and effective heat dissipation is important in a power module.
Regarding claims 5, 15, and 19, Chen discloses everything as applied above. Chen further discloses, in another embodiment (Fig. 6F) wherein a surface of the substrate [705] is exposed through the molding compound [608].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to expose a surface of the substrate of embodiment of Fig. 4A of Chen as taught in another embodiment to make external electrical connections.
Regarding claim 6, Chen discloses everything as applied above. The limitation “wherein the mold cavity is disposed on a first side of the apparatus, and the surface of the substrate exposed through the molding compound is disposed on a second side of the apparatus that is opposite the first side” is further an obvious combination of embodiments, since the substrate [312] of Fig. 4A must be exposed from the bottom side, opposite to the first side (top).
Regarding claim 13, Chen discloses everything as applied above. Chen discloses a coil disposed inside the molding compound. However, KSR, 550 U.S. at 418, 82 USPQ2d at 1396 indicated rationales for obviousness including (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case the two possible inductor choices are encapsulated and not encapsulated. Not encapsulated inductor is therefore obvious to try. Thus, the limitation of claim 13, “wherein the inductor includes a coil that is disposed outside the molding compound”, is obvious to try.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et. al., U.S. Pat. Pub.2013/0001756, hereafter Chen, in view of Brand, U.S. Pat. 6,008,074 (of record).
Regarding claim 8, Chen discloses everything as applied above. Chen fails to explicitly disclose wherein the plurality of leads of the leadframe includes at least one straight lead and at least one bent lead, the at least one straight lead being configured to be coupled with a through-hole of a printed circuit board and the at least one bent lead being configured to be mounted on a surface of the printed circuit board.
However, Brand discloses (Fig. 1) wherein the plurality of leads of the leadframe [14], [16] includes at least one straight lead [16] and at least one bent lead [14], the at least one straight lead being configured to be coupled with a through-hole of a printed circuit board and the at least one bent lead being configured to be mounted on a surface of the printed circuit board.
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chen with the teachings if leads of Brand, because surface mounted package of Brand provides improved reliability and performance.
	Regarding claim 12, Chen discloses everything as applied above. Chen fails to explicitly disclose wherein the plurality of leads of the leadframe are disposed along a single edge of the apparatus.
However, Brand discloses (Fig. 1) wherein the plurality of leads of the leadframe [14], [16] are disposed along a single edge of the apparatus.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chen with the teachings if leads of Brand, because surface mounted package of Brand provides improved reliability and performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: analogous prior art.

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/               Examiner, Art Unit 2817